DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. Applicant first argues that the rejection and/or motivation of the collimator input means of claims 3 and 5 is not supported by documentary evidence, but rather relies upon common knowledge. However, this argument is not persuasive since Ivanov clearly teaches the claimed collimator input means in paragraph 0059 in addition to providing proper motivation for one ordinary skill in the art. Paragraph 0059 recites in part:
In one embodiment, beam cross-section is specified by image acquisition instructions to a shutter device 17 such as a collimator. The shutter device or collimator comprises one or more moveable, in general radiation opaque, metal blades 18 to block out unwanted primary radiation. In this manner the FoV (in particular the cross-section of the radiation beam) is restricted so as to radiate only the ROI in sample 12. In this manner dosage exposure to the patient can be minimized.

Applicant’s second argument with respect to the location of the storing means based on U.S. Patent No. 6,027,247 is not persuasive since the cited patent is not considered an official translation of the Saito reference. Furthermore, MPEP 2120 states that examiners may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir. 2015). In this case, it is determined that the machine translation provided by the EPO.org website is sufficient quality.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iinuma (JP 2007185238 A, cited by applicant in the 02/14/18 IDS) in view of Saito (JP 08275936 A).
With regards to claims 1, 2, and 8, Iinuma discloses an imaging system 3 comprising: a console 13; a radiation source 5 that irradiates a radiation and a detector 7 that detects said radiation that transmits a subject M;, a display means 27 that displays fluoroscopic images of said subject as at least one of a real-time video and a still image [0027]; an imaging system operation lever 21 that enables an actuation of an operator input directive relative to a shift of said imaging system along with said subject [0022] to store said real-time video during fluoroscopy [0017, 0027] (capturing, storing and displaying a plurality of continuous images is understood by the examiner as storing real-time video), wherein said radiation imaging apparatus further includes a fluoroscopic instruction switch 19 that is positioned external to said console and spaced distant from said imaging system operation lever (Fig. 1) [0018]; and wherein said fluoroscopic instruction switch and said storing directive input means accept an instruction to stop said real-time video storing [0018] (The fluoroscopic foot switch 19 connected to the control unit 11 has a function of starting and stopping .

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iinuma in view of Saito and Ivanov (US 20170215823 A1).
With regards to claims 3 and 5, Iinuma does not teach a collimator input means. However, Ivanov teaches a medical imaging system comprising a console for inputting collimator instructions in order to restrict radiation to only the region of interest in order to protect a user [0059]. In view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Iinuma with the claimed input means.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iinuma in view of Saito and Kuwabara (US 20200155100 A1).
With regards to claim 11, Iinuma discloses wherein: said fluoroscopic instruction switch is a foot switch pressed during a fluoroscopy [0018], but does not explicitly teach wherein said real-time video storing and fluoroscopy are stopped when a pressing of said fluoroscopic instruction switch is released. Kuwabara is also in the field of x-ray imaging and teaches it was known to continue imaging until a switch is released [0089] in order to avoid accidental over exposure. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Iinuma with the claimed switch.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884